                 UNITED STATES DISTRICT COURT
              WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                        1:19-cv-00091-MR

BRICE CHRISTOPHER MOORE,         )
                                 )
              Plaintiff,         )
                                 )
vs.                              )                  ORDER
                                 )
H. CORPENING, et al.,            )
                                 )
              Defendants.        )
________________________________ )

     THIS MATTER is before the Court on its own motion.

     On June 2, 2020, the NCDPS filed a document under seal indicating it

was unable to procure a waiver of service for Defendants FNU (Johnny)

Lyons, FNU (Donald) Watkins, and FNU (Darris) Williams for the reasons

stated in that document. [Doc. 16]. The sealed document provides the last

known address for Defendants Lyons, Watkins, and Williams.

     Generally, a plaintiff is responsible for effectuating service on each

named Defendant within the time frame set forth in Fed. R. Civ. P. 4(m), and

failure to do so renders the action subject to dismissal. However, if an

incarcerated plaintiff proceeding in forma pauperis provides the Marshals

Service sufficient information to identify the defendant, the Marshals

Service’s failure to complete service will constitute good cause under Rule



        Case 1:19-cv-00091-MR Document 68 Filed 06/05/20 Page 1 of 3
4(m) if the defendant could have been located with reasonable effort. See

Graham v. Satkoski, 51 F.3d 710, 713 (7th Cir. 1995); Greene v. Holloway,

No. 99-7380, 2000 WL 296314, at *1 (4th Cir. Mar. 22, 2000) (where the

district court dismissed a defendant in a Section 1983 action based on the

prisoner’s failure to provide an address for service on a defendant who no

longer worked at the sheriff’s office, remanding so the district court could

“evaluate whether the marshals could have served [Defendant] with

reasonable effort”).

      Here, despite that requests for waivers of service were submitted to

the NCDPS, no waivers from Defendants Lyons, Watkins, and Williams were

obtained. As such, it does not appear that these Defendants actually ever

received service of process. With the additional information supplied for

service on Defendants Lyons, Watkins, and Williams, the U.S. Marshal is

hereby ordered to use reasonable efforts to locate and obtain service on

these Defendants in accordance with Rule 4.

      To that end, the Court will direct the Clerk of Court to provide a copy of

Docket No. 67 to the U.S. Marshal for its eyes only for the sole purpose of

serving Defendants Lyons, Watkins, and Williams.




                                       2

        Case 1:19-cv-00091-MR Document 68 Filed 06/05/20 Page 2 of 3
                                 ORDER

     IT IS, THEREFORE, ORDERED that the Clerk of Court will send a

copy of this Order and Docket No. 67 to the U.S. Marshals Service. The U.S.

Marshal shall use reasonable efforts to locate and obtain service on

Defendants Lyons, Watkins, and Williams in accordance with Rule 4.

     The Clerk is also respectfully instructed to update the docket in this

matter to reflect the full names provided for Defendants Lyons, Watkins, and

Williams in Docket No. 67.

     IT IS SO ORDERED.
                                   Signed: June 4, 2020




                                      3

        Case 1:19-cv-00091-MR Document 68 Filed 06/05/20 Page 3 of 3
